Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 08/19/2021 have been fully considered but they are no persuasive.
The Applicant argues that in regard to claims 1, 9, and 16 that Hong prior art, does not teach the limitation of “forming a first isolation feature in the fin structure, wherein the first isolation feature is separated from the semiconductor substrate by the fin structure (as claimed in claim 1);
forming a first isolation structure over a semiconductor substrate and forming a second isolation structure extending into a fin structure of the semiconductor substrate, wherein the second isolation structure has a bottom that is in direct contact with a top of the fin structure of the semiconductor substrate (as claimed in claim 9);
forming a second isolation feature over the semiconductor substrate, wherein a portion of the first isolation feature is in the second isolation feature after the formation of the second isolation feature, and wherein a bottom of the first isolation structure is higher than a bottom of the second isolation structure (as claimed in claim 16).”
In response to this argument, the Examiner directs the applicant’s attention to Hong prior art, which teaches that the forming a first isolation feature (2111/112) in the fin structure (F1/F2/F5/F6), wherein the first isolation feature (2111/112) is separated from the semiconductor substrate (101) by the fin structure (F1/F2/F5/F6) (see Hong, Figs.8A-8C and 14-17 as shown below) (as claimed in claim 1); 
2211/113) over a semiconductor substrate (101) and forming a second isolation structure (2111/112) extending into a fin structure (F1/F2/F5/F6) of the semiconductor substrate (101), wherein the second isolation structure (2111/112) has a bottom that is in direct contact with a top of the fin structure (F1/F2/F5/F6) of the semiconductor substrate (101) (see Hong, Figs.8A-8C as shown below) (as claimed in claim 9); 
forming a second isolation feature (2211/113) over the semiconductor substrate (101), wherein a portion of the first isolation feature (2111/112) is in the second isolation feature (2211/113) after the formation of the second isolation feature (2211/113), and wherein a bottom of the first isolation structure (2111/112) is higher than a bottom of the second isolation structure (2211/113) (see Hong, Figs.8A-8C and 14-20 as shown below and ¶ [0113]- ¶ [0118]) (as claimed in claim 16).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Hong prior art reference does meet all the limitation in claims 1, 9, and 16.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites the limitation “wherein the formation of the first isolation feature comprises: depositing an isolation layer surrounding the fin structure and the first isolation feature" in lines 2-4.  The claim because is unclear how depositing an isolation layer surrounds the fin structure and the first isolation feature when forming of the first isolation feature.
Appropriate correction is required.
Allowable Subject Matter
Claims 2, 8, 17, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein forming a source or drain (S/D) structure in the fin structure, wherein only one side of first the isolation feature is in direct contact with the S/D structure.” as recited in claim 2.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein forming a patterned hard mask over the semiconductor substrate, wherein the formation of the fin structure comprises performing an etching process over the patterned hard mask; and 
etching the patterned hard mask after the deposition of the isolation layer, wherein the first isolation feature is partially removed during the etching of the patterned hard mask.” as recited in claim 8.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein forming source or drain (S/D) structures in the fin structure and on opposite sides of the dummy gate stack, wherein one of the S/D structures is spaced apart from the first isolation feature by the fin structure, wherein only one side of the first isolation feature is in direct contact with the other one of the S/D structures.” as recited in claim 17.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein forming a spacer element over a sidewall of the dummy gate stack, wherein a bottom portion of the spacer element extends into the fin structure, such that the bottom portion of the spacer element is in direct contact with the first isolation feature and the other one of the S/D structures.” as recited in claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2015/0054089 A1, hereinafter refer to Hong) in view of Tseng et al. (U.S. 2017/0012000 A1, hereinafter refer to Tseng).
Regarding Claims 1 and 6: Hong discloses a method for forming a semiconductor device structure (see Hong, Figs.8A-8C and 14-22 as shown below and ¶ [0005]), comprising: 

    PNG
    media_image1.png
    379
    632
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    659
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    366
    643
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    370
    465
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    389
    499
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    395
    485
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    383
    495
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    536
    667
    media_image8.png
    Greyscale

forming a fin structure (F1/F2/F5/F6) over a semiconductor substrate (101) (see Hong, Figs.8A-8C and 14-17 as shown above); 
forming a first isolation feature (2111/112) in the fin structure (F1/F2/F5/F6), wherein the first isolation feature (2111/112) is separated from the semiconductor substrate (101) by the fin structure (F1/F2/F5/F6) (see Hong, Figs.8A-8C and 14-17 as shown above); 
forming a second isolation feature (2211/113) over the semiconductor substrate (101) after the formation of the first isolation feature (2111/112), wherein the fin structure (F1/F2/F5/F6) and the first isolation feature (2111/112) protrude from the 2211/113) (see Hong, Figs.8A-8C and 14-17 as shown above and ¶ [0081]); and 
forming gate stacks (347-1) over the second isolation feature (2211/113), wherein the gate stacks (347-1) surround the fin structure (F1/F2/F5/F6) and the first isolation feature (2111/112) (see Hong, Figs.8A-8C and 14-22 as shown above) (as claimed in claim 1);
wherein the formation of the second isolation feature (2211/113) comprises: depositing an isolation layer (2211/113) surrounding the fin structure (F1/F2/F5/F6) and the first isolation feature (2111/112) (see Hong, Figs.8A-8C and 14-22 as shown above and ¶ [0116]) (as claimed in claim 6).
Hong is silent upon explicitly disclosing wherein etching the isolation layer such that the isolation layer is lower than the fin structure and higher than a bottom of the first isolation feature (as claimed in claim 6). 
Before effective filing date of the claimed invention the disclosed processing steps were known in order to increase the channel width of the device.
For support see Tseng, which teaches wherein etching the isolation layer (102/104) such that the isolation layer (102/104) is lower than the fin structure (101) and higher than a bottom of the first isolation feature (103/104’) (see Tseng, Figs.1-2 and 7 as shown below and ¶ [0033]) (as claimed in claim 6).

    PNG
    media_image9.png
    231
    464
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    223
    494
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    242
    481
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    291
    493
    media_image12.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hong and Tseng to enable etching the isolation layer (102/104) such that the isolation layer (102/104) to be lower than the fin structure (101) and higher than a bottom of the first isolation feature (103/104’) as taught by Tseng in order to increase the channel width of the device step of Hong to be performed according to the teachings of Tseng because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing step of Hong and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 3: Hong as modified teaches a method for forming a semiconductor device structure as set forth in claim 1 as above. The combination of Hong and Tseng further teaches wherein the formation of the first isolation feature (2111/112) comprises: 
F1/F2/F5/F6) (see Hong, Figs.8A-8C and 14-20 as shown above and ¶ [0113]); 
depositing a dielectric layer (2111) covering the fin structure (F1/F2/F5/F6) to fill the opening (see Hong, Figs.8A-8C and 14-20 as shown above and ¶ [0113]); and
etching the dielectric layer (2111) until the fin structure (F1/F2/F5/F6) is exposed (see Hong, Figs.8A-8C and 14-20 as shown above and ¶ [0113]- ¶ [0118]).  
Regarding Claim 5: Hong as modified teaches a method for forming a semiconductor device structure as set forth in claim 3 as above. The combination of Hong and Tseng further teaches wherein the formation of the opening is performed during the formation of the fin structure (see Hong, Figs.8A-8C and 14-20 as shown above and ¶ [0113]- ¶ [0118]).  
Regarding Claim 7: Hong as modified teaches a method for forming a semiconductor device structure as set forth in claim 6 as above. The combination of Hong and Tseng further teaches wherein the isolation layer (104) is etched faster than the first isolation feature (103/104’) (see Tseng, Figs.2 and 7 as shown above and ¶ [0033]). 
Regarding Claim 16: Hong discloses a method for forming a semiconductor device structure (see Hong, Figs.8A-8C and 14-22 as shown above and ¶ [0005]), comprising:  
forming an opening in a fin structure (F1/F2/F5/F6/PF1/PF2) of a semiconductor substrate (101) (see Hong, Figs.8A-8C and 14-17 as shown above); 
F1/F2F/F5/F6/PF1/PF2) of the semiconductor substrate (101) and filling the opening by a first dielectric layer (2111) (see Hong, Figs.14-17 as shown above); 
etching the first dielectric layer (2111) until the fin structure (F1/F2/F5/F6/ PF1/PF2) of the semiconductor substrate (101) is exposed, so as to form a first isolation feature (2111/112) in the fin structure (F1/F2/F5/F6/PF1/PF2) of the semiconductor substrate (101) (see Hong, Figs.8A-8C and 14-20 as shown above and ¶ [0113]- ¶ [0118]); 
forming a second isolation feature (2211/113) over the semiconductor substrate (101), wherein a portion of the first isolation feature (2111/112) is in the second isolation feature (2211/113) after the formation of the second isolation feature (2211/113), and wherein a bottom of the first isolation structure (2111/112) is higher than a bottom of the second isolation structure (2211/113) (see Hong, Figs.8A-8C and 14-20 as shown above and ¶ [0113]- ¶ [0118]); and
forming a dummy gate stack (247) and active gate stacks (147) over the second isolation feature (2211/113) and extends across the fin structure (F1/F2/F5/F6/PF1/PF2) of the semiconductor substrate (101), wherein a bottom of the dummy gate stack (247) is in direct contact a top of the first isolation feature (2111/112) (see Hong, Figs.8A-8C as shown above).  
Hong is silent upon explicitly disclosing wherein etching the isolation layer such that the isolation layer is lower than the fin structure and higher than a bottom of the first isolation feature. 

For support see Tseng, which teaches wherein etching the isolation layer (102/104) such that the isolation layer (102/104) is lower than the fin structure (101) and higher than a bottom of the first isolation feature (103/104’) (see Tseng, Figs.1-2 and 7 as shown above and ¶ [0033]).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hong and Tseng to enable etching the isolation layer (102/104) such that the isolation layer (102/104) to be lower than the fin structure (101) and higher than a bottom of the first isolation feature (103/104’) as taught by Tseng in order to increase the channel width of the device step of Hong to be performed according to the teachings of Tseng because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing step of Hong and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 19: Hong as modified teaches a method for forming a semiconductor device structure as applied to 16 above. The combination of Hong and Tseng further teaches wherein the first isolation feature (103/104’) gradually shrinks along a direction from the fin structure towards the semiconductor substrate (100) (see Tseng, Figs.1-2 and 7-8 as shown above).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2015/0054089 A1, hereinafter refer to Hong) and Tseng et al. (U.S. 2017/0012000 A1, hereinafter refer to Tseng) as applied to claim 3 above, and further in view of Chiu et al. (U.S. 2017/0207338 A1, hereinafter refer to Chiu).
Regarding Claim 4: Hong as modified teaches a method for forming a semiconductor device structure as applied to 3 above. The combination of Hong and Tseng is silent upon explicitly disclosing wherein forming a mask layer over the semiconductor substrate before the formation of the opening, wherein the mask layer has a pattern corresponding to the opening;
depositing a capping layer over the mask layer to shrink the pattern, wherein the formation of the opening comprises performing an etching process over the capping layer; and
removing the capping layer and the mask layer.
Before effective filing date of the claimed invention the disclosed processing steps were known in order to define the width of the fins.
For support see Chiu, which teaches wherein forming a mask layer (110) over the semiconductor substrate (100) before the formation of the opening, wherein the mask layer (110) has a pattern corresponding to the opening (see Chiu, Figs.2A-2B, and ¶ [0014]- ¶ [0021]);
depositing a capping layer (111/112) over the mask layer (110) to shrink the pattern, wherein the formation of the opening comprises performing an etching process over the capping layer (111/112) (see Chiu, Figs.2A-2B, and ¶ [0014]- ¶ [0021]); and
removing the capping layer (111/112) and the mask layer (110) (see Chiu, Figs.2A-2B, and ¶ [0014]- ¶ [0021])
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2015/0054089 A1, hereinafter refer to Hong) and Tseng et al. (U.S. 2017/0012000 A1, hereinafter refer to Tseng) as applied to claim 16 above, and further in view of Tseng et al. (U.S. 2017/0154823 A1, hereinafter refer to Tseng ‘823).
Regarding Claim 18: Hong as modified teaches a method for forming a semiconductor device structure as applied to 16 above. The combination of Hong and Tseng is silent upon explicitly disclosing wherein forming a capping layer over the source or drain (S/D) structures; and 
forming a dielectric layer over the capping layer and between the dummy gate stack and at least one of the active gate stacks, wherein the capping layer separates the dielectric layer from at least one of the source or drain (S/D) structures and extends on sidewalls of the dielectric layer.
Before effective filing date of the claimed invention the disclosed dielectric layer were known to be formed over the capping layer and between the dummy gate stack and at least one of the active gate stacks, wherein the capping layer separates the dielectric layer from at least one of the source or drain (S/D) structures and extends on sidewalls of the dielectric layer in order to protect the underlying layer from damage during the proceeding processing steps.
58) over the source or drain (S/D) structures (56) (see Tseng ‘823, Figs.8-9); and 
forming a dielectric layer (60) over the capping layer (58) and between the dummy gate stack (48) and at least one of the active gate stacks (46), wherein the capping layer (58) separates the dielectric layer (60) from at least one of the source or drain (S/D) structures (56) and extends on sidewalls of the dielectric layer (60) (see Tseng ‘823, Figs.8-9).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hong, Tseng, and Tseng ‘823 to enable the dielectric layer (60) over the capping layer (58) and between the dummy gate stack (48) and at least one of the active gate stacks (46), wherein the capping layer (58) separates the dielectric layer (60) from at least one of the source or drain (S/D) structures (56) and extends on sidewalls of the dielectric layer (60) as taught by Tseng in order to protect the underlying layer from damage during the proceeding processing steps  (see Tseng ‘823, Figs.8-9).
Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2015/0054089 A1, hereinafter refer to Hong) in view of Tseng et al. (U.S. 2017/0012000 A1, hereinafter refer to Tseng) and Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker). 
Regarding Claims 9 and 13: Hong discloses a method for forming a semiconductor device structure (see Hong, Figs.8A-8C and 14-22 as shown above and ¶ [0005]), comprising: 
2211/113) over a semiconductor substrate (101) and forming a second isolation structure (2111/112) extending into a fin structure (F1/F2/F5/F6) of the semiconductor substrate (101), wherein the second isolation structure (2111/112) has a bottom that is in direct contact with a top of the fin structure (F1/F2/F5/F6) of the semiconductor substrate (101) (see Hong, Figs.8A-8C as shown above); 
forming source or drain (S/D) structures (161/162) in the fin structure (F1/F2/F5/F6) of the semiconductor substrate (101) (see Hong, Figs.8A-8C as shown above), wherein one of the S/D structures is in direct contact with the second isolation feature; and 
forming an active gate stack (147) and a dummy gate stack (347) over the fin structure (F1/F2/F5/F6) of the semiconductor substrate (101) and the first isolation feature (2211/113), and adjacent to each other, wherein the active gate stack (147) has a first width and the dummy gate stack (347) has a second width that is equal to the first width (see Hong, Figs.8A-8C as shown above) (as claimed in claim 9);
wherein the formation of the first isolation feature (2211/113) comprises: depositing an isolation layer (2211) surrounding the fin structure (F1/F2/F5/F6) and the first isolation feature (2211/113) (see Hong, Figs.8A-8C and 14-20 as shown above and ¶ [0116]).
Hong is silent upon explicitly disclosing wherein etching the isolation layer such that the isolation layer is lower than top surfaces of the fin structure and the second isolation feature (as claimed in claim 13). 

For support see Tseng, which teaches wherein etching the isolation layer (102/104) such that the isolation layer (102/104) is lower than top surfaces of the fin structure (101) and the second isolation feature (103/104’) (see Tseng, Figs.1-2 and 7 as shown above and ¶ [0033]) (as claimed in claim 13).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hong and Tseng to enable etching the isolation layer (102/104) such that the isolation layer (102/104) to be lower than top surfaces of the fin structure (101) and the second isolation feature (103/104’) as taught by Tseng in order to increase the channel width of the device step of Hong to be performed according to the teachings of Tseng because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing step of Hong and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
The combination of Hong and Tseng is silent upon explicitly disclosing wherein one of the S/D structures is in direct contact with the second isolation feature (as claimed in claim 9).
Before effective filing date of the claimed invention the disclosed one of the S/D structures were known to be in direct contact with the second isolation feature in order to obtain a semiconductor device including an improved configuration for a diffusion break.
S/D) is in direct contact with the second isolation feature (135) (see Basker, Fig.8B and ¶ [0001]) (as claimed in claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Hong, Tseng, and Basker to enable one of the S/D structures (S/D) to be in direct contact with the second isolation feature (135) as taught by Basker in order to obtain a semiconductor device including an improved configuration for a diffusion break (see Basker, Fig.8B and ¶ [0001]).
Regarding Claim 10: Hong as modified teaches a method for forming a semiconductor device structure as set forth in claim 9 as above. The combination of Hong, Tseng, and Basker further teaches wherein the second isolation feature (2111/112) is formed prior to the formation of the first isolation feature (2211/113) (see Hong, Figs.14-20 as shown above).  
Regarding Claim 11: Hong as modified teaches a method for forming a semiconductor device structure as set forth in claim 9 as above. The combination of Hong, Tseng, and Basker further teaches wherein the second isolation feature (2111/112/103/135) has a top width that is equal to the first width (see Hong, Figs.8A-8C as shown above, see Tseng, Figs.7-8 as shown above, and see Basker, Fig.8B).  
Regarding Claim 14: Hong as modified teaches a method for forming a semiconductor device structure as applied to claim 9 above. The combination of Hong, Tseng, and Basker further teaches wherein the formation of the second isolation feature (103/104) comprises: 
plurality of patterned sacrificial layers) over the semiconductor substrate, wherein the mask layer (plurality of patterned sacrificial layers) has an opening pattern corresponding to the fin structure of semiconductor substrate (100) (see Tseng, Figs.1-2 as shown above, Fig.3, and ¶ [0016]- ¶ [0020]);
depositing a capping layer (spacer) over the mask layer (plurality of patterned sacrificial layers) to shrink the opening pattern (see Tseng, Figs.1-2 as shown above, Fig.3, and ¶ [0016]- ¶ [0020]); 
etching the fin structure of semiconductor substrate (100) using the capping layer (spacer) and the masking layer (plurality of patterned sacrificial layers) as an etching mask to form an opening in the fin structure (101) of the semiconductor substrate (100) (see Tseng, Figs.1-2 as shown above, Fig.3, and ¶ [0016]- ¶ [0020]); 
depositing a dielectric layer (104) covering the fin structure (101) to fill the opening (see Tseng, Figs.1-2 as shown above, Fig.3, and ¶ [0016]- ¶ [0020]); 
etching the dielectric layer (104) until the fin structure (101) is exposed (see Tseng, Figs.1-2 as shown above, Fig.3, and ¶ [0016]- ¶ [0020]); and 
removing the capping layer (spacer) and the mask layer (plurality of patterned sacrificial layers) (see Tseng, Figs.1-2 as shown above, Fig.3, and ¶ [0016]- ¶ [0020]).
Regarding Claim 15: Hong as modified teaches a method for forming a semiconductor device structure as set forth in claim 9 as above. The combination of Hong, Tseng, and Basker further teaches wherein a thickness of the second isolation feature (2111/112) is substantially (note: the term "substantial" lacked some standard for measuring the degree intended) equal to the thickness of the fin note: channel region under the gate structure is equals to the claimed fin structure) (see Hong, Figs.8A-8C as shown above and Fig.11). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. 2015/0054089 A1, hereinafter refer to Hong), Tseng et al. (U.S. 2017/0012000 A1, hereinafter refer to Tseng), and Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker) as applied to claim 9 above, and further in view of Park et al. (U.S. 2015/0325575 A1, hereinafter refer to Park).
Regarding Claim 12: Hong as modified teaches a method for forming a semiconductor device structure as applied to claim 9 above. The combination of Hong, Tseng, and Basker is silent upon explicitly disclosing wherein the second isolation feature has a first sidewall and a second sidewall opposite to the first sidewall, and bottoms of the first sidewall and the second sidewall are adjoined each other.
Before effective filing date of the claimed invention the disclosed isolation feature were known to have two opposing sloped sidewalls that intersect each other in the fin structure in order to improve its operating characteristics of the semiconductor device.
For support see Park, which teaches wherein the second isolation feature (141) has a first sidewall and a second sidewall opposite to the first sidewall, and bottoms of the first sidewall and the second sidewall are adjoined each other (see Park, Fig.45a, ¶ [0003], and ¶ [0194]- ¶ [0195]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of combination of Hong, Tseng, Basker, and Park to enable the second isolation feature (141) to have a ¶ [0194]- ¶ [0195]).  
Conclusion
25.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896